Citation Nr: 1428954	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2010; a statement of the case was issued in July 2010; and a substantive appeal was received in July 2010.   

The Veteran presented testimony at a Board hearing in July 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board also disagreed with the denial of service connection for sinus problems.  However, he indicated in his substantive appeal that he was only appealing the issue of sterility.  Consequently, the issue of entitlement to service connection for sinus problems is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he became sterile as a result of drinking contaminated water at Camp Lejeune.  Though the Veteran did not seek treatment for sterility in service, service treatment records reflect that he was at Camp Lejeune in 1987.  

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either tricholoroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The Director also noted in Training Letter 10-03 that the National Research Council  of the National Academies of Science released a report in June 2009, which found that scientific evidence for any health problems from past water contamination is limited.  The evidence for the amounts, types, and locations of contamination were not well recorded at the time and cannot now be extrapolated.  Therefore, conclusive proof of harmful health effects is unlikely to be resolved with any further studies.  As such, the Director indicated that disability claims based on exposure to contaminated water at Camp Lejeune must be handled on a case-by-case basis.

VBA Fast Letter No. 11-03 (Jan. 11, 2011) provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  While this Training Letter also includes a list of diseases determined to be potentially associated with exposure to contaminated drinking water at Camp Lejeune, there are currently no "presumptive" diseases attributed to service at Camp Lejeune.  In any case both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and because the Veteran's appeal includes the issue of entitlement to service connection for sterility secondary to water contaminates (at Camp Lejeune), the Board remands the current appeal to the Louisville, RO for further development.

Additionally, the Veteran testified that he may have been exposed to radiation while in Panama and/or South Korea.  On remand, the RO should undertake appropriate development to obtain the Veteran's service records relevant to his claim of radiation exposure including a request for the Veteran's entire personnel folder.  See 38 U.S.C.A. § 5103A(b), (c)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2), (3).

At the Veteran's Board hearing, he requested a medical examination and opinion regarding his sterility.  The Board notes that in addition to the Veteran's claims of exposure to radiation and contaminated water, he was treated in service on numerous occasions for probable venereal diseases.  The Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and April 27, 2011, as well as any subsequent directives, the Veteran's appeal of entitlement to service connection for sterility, secondary to exposure to water contaminates during service at Camp Lejeune, must be remanded to the Louisville, Kentucky, RO for further development.

2.  Review the Veteran's file and undertake any remaining development of the Veteran's service records found to be necessary to obtain supporting evidence of his claimed chemical and/or radiation exposure, including a request for the Veteran's entire personnel folder.  All steps taken to obtain service records relating to the Veteran's alleged chemical and/or radiation exposure shall be documented in the claims folder. 

The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's sterility.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sterility began during or is causally related to service, to include (a) as due to contaminated water, (b) due to radiation exposure, or (c) due to venereal disease incurred in service.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



